DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/14/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
3.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
5.	The receipt of Drawings is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a desirability function module configured to generate…” in claims 1 and 8.
“an automated machine learning module configured to:…” in claims 1 and 8.
“a UI (User Interface) module configured to generate…” in claim 8.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 8: “a desirability function module configured to generate…” corresponds to “Desirability Function Module 12b”.  ‘FIG. 1C is an illustration of UI module generated metrics to display at a display module for a group of identified or generated predictive models where an AutoML based system and desirability function module uses multivariate criteria to generate or identify the predictive models,
in accordance with certain example embodiments…the desirability function module 12b processes outcome and predictor variables, outcome and predictor variable types, model analytics types, algorithmic model accuracy criterion or criteria, evaluation criterion or criteria for algorithmic model quality, and an evaluation criterion or criteria that will affect model deployment desirability, such as but not limited to the monetary costs, value, risks, degree of compliance with policy or regulatory requirements, and others as enumerated in 48-52 of Fig 2a and Fig 2b, in order to generate a desirability function. (See Applicant’s Drawing, Figs. 1A, 1C, 2A and 2B, Desirability Function Module 12b, Applicant’s Specification, Para. [0008] and [0029] lines 1-7).

(b)       Claims 1 and 8: “an automated machine learning module configured to:.. corresponds to “Model Building Generating System (AutoML) 12a”.  ‘The Model Building/Generating or automatic AutoML based system 12a samples the model data sets to generate a set of trained algorithmic models and predictive results, i.e. observations, based on outcome, input and predictor variables, outcome, input and predictor variable types, model analytics types, and the desirability function provided by the desirability function module 12b. The display generator 20 generates an interactive logical interface using a graphical display language, such as a java based HTML (Hypertext Markup Language), and syncs the interface with the display module 20. Fig. 1B is an illustration of display generator 20 generated metrics for a group of identified or generated predictive models where the Model Building / Generating or AutoML based system 12a uses only performance criterion to generate or identify the predictive models. Fig. 1B is an illustration of display generator 20 generated metrics for a 12 group of identified or generated predictive models where the Model Building / Generating or AutoML based system 12a and desirability function module 12b uses multivariate criteria to generate or identify the predictive models. (See Applicant’s Drawing, Figs. 1A and1B, Model Building Generating System (AutoML) 12a and Applicant’s Specification, Para. [0029] lines 7-19).
(c)	Claim 8: “a UI (User Interface) module configured to generate…” corresponds to “Display Generator 20”.  ‘The Display generator 20 is an interactive
graphics display and programmed User Interface (UI) module that generates graphical displays for displaying the algorithmic models, graphs, charts, criterion and criteria, and variables generated from the algorithmic model generator 12 and provides user feedback to the algorithmic model generator 12. (See Applicant’s Drawing, Figs. 1A, Display Generator 20 and Applicant’s Specification, Para. [0028] lines 11-15).

10.	Dependent claims 2-7 and 9-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
12.	Claim(s) 5 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 5, the prior art(s) searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the cost of false-positive prediction per categorical outcome is stratified by each input value per class; wherein the cost of false- negative prediction per categorical outcome is stratified by each input value per class; wherein the value of correct prediction per categorical outcome is by each input value per class; and wherein cost for prediction error per continuous outcome is optionally stratified for each input value per class.”

Referring to claim 18, the prior art(s) searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the cost of false-positive prediction per categorical outcome is stratified by each input value per class; wherein the cost of false- negative prediction per categorical outcome is stratified by each input value per class; wherein the value of correct prediction per categorical outcome is by each input value per class; and wherein cost for prediction error per continuous outcome is optionally stratified for each input value per class.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US PG. Pub. 2005/0234698 A1).

Referring to Claim 1, Pinto teaches an apparatus (See Pinto, Fig. 2, Workstation 32) for generating algorithmic models used for generating predictive analytics from a model data set for a process (See Pinto, Figs. 1 and 2, Sect. [0038] and [0040], FIG. 1 illustrates a sequence 10 of development and deployment activities that enable a user to generate a predictive model organized on a project basis producing a series of updates and modifications as the market or commercial system to which the model is directed evolves and changes wherein, in FIG. 2 the model development platform may be implemented in software 30 running on a workstation 32 for generating the models). the apparatus comprising:
a desirability function module configured to generate a desirability function, 
wherein the desirability function define (See Pinto, Sect. [0096] lines 1-4, The model generation platform generates predictive analytic model that, for example, retrospectively classify prospects and non-prospects, starting with the selection of the appropriate model type 190.):
at least one outcome variable and outcome variable type and at least one predictor variable and at least one predictor variable type (See Pinto, Fig. 18B, Sect. [0096] lines 4-12 and [0148] lines 9-13, when the dependent variable has nominal measurement type and the required assumptions about the dataset distributions are minimal, logistic models are desirable…in FIG. 18B, the variables in the particular dataset, one variable should be selected as the outcome variable [dependent variable], e.g., Current_purchase, which can be predicted from the remaining available predictor variables.); and
at least one algorithmic model accuracy criterion, at least one model analytics type, at least one evaluation criterion for algorithmic model quality (See Pinto, Sect. [0147], The model project entry form of FIG. 18A is used to initiate the model project by collecting basic information to track and document the modeling development process. The model project entry form first obtains background information about the model project such as the designated name, the type of model to be developed, and the objective to focus upon.), and 
at least one evaluation criterion for model deployment cost (See Pinto, Sect. [0118] lines 1-6, For the appropriately computed propensity, economic data, such as the cost of sales, variable marketing cost, the cost of goods, purchaser usage level, and/or the expected retention by the purchaser, may be added to derive the expected value or net present value of a potential purchase 236.); and
an automated machine learning module (See Pinto, Sect.[0003], [0111] lines 1-2, a machine-based method includes providing a graphical user interface that enables a user of a model generation tool that automates a modeling process that leads to a candidate model for assessment.) configured to:
generate at least one algorithmic model having a variable set selected according to the desirability function (See Pinto, Fig. 8, Sect. [0074] lines 1-5, In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency.);
train the at least one algorithmic model against the model data set (See Pinto, Sect. [0101] lines 1-7, train the model to the sample subset of the historical data using the predictive variables generated by a set of variable transformation to maximum univariate predictive capability and a set of dimension reduction filters to retain only the most predictive subgroup of variables, including up to a level of interaction, for example, tertiary interactions.).

Referring to Claim 2, Pinto teaches the apparatus of claim 1 (See Pinto, Fig. 2, Workstation 32), wherein the analytics model type includes at least one selected from a group comprising: an analytic method, an analytic algorithm, and an analytic approach (See Pinto, Sect. [0096], [0119], The model generation platform generates predictive analytic model that classify prospects and non-prospects, starting with the selection of the appropriate model type 190; The model generation platform provides a series of actionable reports profiling customers' past and future behaviors. In the context of product marketing, these reports, derived from predictive analytics, yield a feature spectrum, for example, on customer segments for generating creative marketing development, mass marketing promotions, marketing planning, and product development.).

Referring to Claim 3, Pinto teaches the apparatus of claim 1 (See Pinto, Fig. 2, Workstation 32), wherein the evaluation criterion for algorithmic model quality includes at least one from a group comprising: measures for algorithmic model accuracy; measures for algorithmic model complexity; measures for algorithmic model fidelity (See Pinto, Fig. 8 Algorithm Model Calculation, Sect. [0074], In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates (i.e. measures) the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency. The calculation of response frequency based on the development dataset is adjusted iteratively by Bayesian analysis based on the variable's a priori response frequency to estimate the underlying probability. Initially, the mean response frequency is computed, or, for variables with a functional dependence on subvariables, a regression surface is calculated 150. An advanced version of this approach is to regress to a hyperplane fitted to X using other covariates. To reduce the variability of an unstable estimator of response frequency for a particular dataset, X.sub.m, denote the vector of response frequency prediction (at the observed sites or at new locations) by F(X.sub.m).).

Referring to Claim 4, Pinto teaches the apparatus of claim 1 (See Pinto, Fig. 2, Workstation 32), wherein the evaluation criterion for model deployment cost includes at least one from a group comprising: cost of scoring the at least one algorithmic model; cost of false-positive prediction per categorical outcome; cost of false-negative prediction per categorical outcome; value of correct prediction per categorical outcome; cost for prediction error per continuous outcome; cost of acquiring data for each predictor variable; cost of model building and recalibration (See Pinto, Sect. [0115]-[0118] lines 1-6, The model generation platform using the metadata of the developmental dataset can distinguish demographic variables from transaction variables. Then using the model project variable editor, such variables can be combined. Multiple targets can be accommodated by using as a predictor variable, a nominal variable with discrete values…For the appropriately computed propensity, economic data, such as the cost of sales, variable marketing cost, the cost of goods, purchaser usage level, and/or the expected retention by the purchaser, may be added to derive the expected value or net present value of a potential purchase 236.).

Referring to Claim 6, Pinto teaches the apparatus of claim 1 (See Pinto, Fig. 2, Workstation 32), wherein the desirability function further defines at least one from a group comprising: model quality criterion; model performance value; model performance cost; limits for model estimation cost; limits for model deployment cost; maximum number of inputs for interpretability of models; criteria for variables used to evaluate discriminatory impact of prediction models (See Pinto, Sect. [0125], The model generation platform includes a rule-driven analytic workbench that assists analysts in developing optimal predictive analytics models by automating data cleansing and merging, data transformation, model development, model development process validation, model regeneration and refreshment, and generating and executing runtime models (which can also run standalone outside the model generation platform). The project framework for model construction incorporates all information needed for the model but include datasets by reference only, records model design decisions and comments for process improvement, and automates model development, e.g., from templates and process flow.).

Referring to Claim 7, Pinto teaches the apparatus of claim 1 (See Pinto, Fig. 2, Workstation 32), wherein the desirability function further defines weights, hard limits, or a combination of weights and hard limits for one or more of the at least one algorithmic model accuracy criterion (See Pinto, Sect. [0075] lines 1-7, The response frequency for a given value is regressed toward the mean response frequency based on the number of observations or toward a regression hyperplane determined by subvariables underlying the variable of interest 152. Denote the reweighted estimate of F(X.sub.m) where the weights, .omega.(m), give rise to a weighted sample as {X.sub.m, .omega.(m)}.); the at least one evaluation criterion for algorithmic model quality (See Pinto, Sect. [0074] lines 1-5, In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency.); the at least one evaluation criterion for model deployment cost (See Pinto, Sect. [0118] lines 1-6, For the appropriately computed propensity, economic data, such as the cost of sales, variable marketing cost, the cost of goods, purchaser usage level, and/or the expected retention by the purchaser, may be added to derive the expected value or net present value of a potential purchase 236.).
	
Referring to Claim 8, Pinto teaches a system (See Pinto, Fig. 2, Workstation 32) for generating algorithmic models used for generating predictive analytics from a model data set for a process (See Pinto, Sect. [0040], As shown in FIG. 2, the model development platform may be implemented in software 30 running on a workstation 32 that includes a microprocessor 34, a random access memory 36 that stores instructions and data that are used by the microprocessor to run the program, a mass storage system 38 that holds the historical data of the system being modeled 40, metadata 42 related to the historical data, generated by the model generation platform and used in generating the model, project data 43, model data 41, an operating system 45, and the model development platform software 44 related to the management of the development activities as projects, among other things. Input/output devices 46 enable a user to interact with the model generation platform to generate a model by a series of steps), the system comprising:
a desirability function module configured to generate a desirability function,
wherein the desirability function defines (See Pinto, Sect. [0096] lines 1-4, The model generation platform generates predictive analytic model that, for example, retrospectively classify prospects and non-prospects, starting with the selection of the appropriate model type 190.):
at least one outcome variable and outcome variable type and at least one predictor variable and at least one predictor variable type (See Pinto, Fig. 18B, Sect. [0096] lines 4-12 and [0148] lines 9-13, when the dependent variable has nominal measurement type and the required assumptions about the dataset distributions are minimal, logistic models are desirable…in FIG. 18B, the variables in the particular dataset, one variable should be selected as the outcome variable [dependent variable], e.g., Current_purchase, which can be predicted from the remaining available predictor variables.); and
at least one algorithmic model accuracy criterion, at least one model analytics type, at least one evaluation criterion for algorithmic model quality (See Pinto, Sect. [0147], The model project entry form of FIG. 18A is used to initiate the model project by collecting basic information to track and document the modeling development process. The model project entry form first obtains background information about the model project such as the designated name, the type of model to be developed, and the objective to focus upon.), and 
at least one evaluation criterion for model deployment cost (See Pinto, Sect. [0118] lines 1-6, For the appropriately computed propensity, economic data, such as the cost of sales, variable marketing cost, the cost of goods, purchaser usage level, and/or the expected retention by the purchaser, may be added to derive the expected value or net present value of a potential purchase 236.);
an automated machine learning module configured to (See Pinto, Sect.[0003], [0111] lines 1-2, a machine-based method includes providing a graphical user interface that enables a user of a model generation tool that automates a modeling process that leads to a candidate model for assessment.):
generate at least one algorithmic model having a variable set selected according to the desirability function (See Pinto, Fig. 8, Sect. [0074] lines 1-5, In the algorithm described by FIG. 8 for the case of a multi-valued nominal variable, the model generation platform calculates the response frequency of the dependent (predicted) variable and ranks those variable values by response frequency.); and
train the at least one algorithmic model against the model data set (See Pinto, Sect. [0101] lines 1-7, train the model to the sample subset of the historical data using the predictive variables generated by a set of variable transformation to maximum univariate predictive capability and a set of dimension reduction filters to retain only the most predictive subgroup of variables, including up to a level of interaction, for example, tertiary interactions.); and
a UI (User Interface) module (See Pinto, Fig. 17, User Interface) configured to
generate a user interface to display the at least one algorithmic model accuracy criterion, the at least one model analytics type, the at least one evaluation criterion for algorithmic model quality, and the at least one evaluation criterion for model deployment cost (See Pinto, Sect. [0006], The user interface enables the user to point and click to cause display of information about the variable. The information about the variable includes at least one of: a description, a definition, a history of transformations, a response graph, and a link to the graph. The invocation of the link to the graph causes display of the probability of an event as a function of the variable. The user is enabled to cause a variable to be transformed, and the transformed version of the variable is included in the information about predictor variables. The predictor variables are grouped in the user interface, and the user is enabled to move one or more than one variable from one group to another. The user interface enables the user to point and click to cause display of decision partition trees of the collection of predictor variables. The user interface enables the user to point and click to cause display of response distribution functions of the collection of predictor variables for the values of a target outcome variable associated with the data. The graphical user interface represents filtered views of a data dictionary of an entire set of variables of the model.);
wherein the displayed criteria and cost are selectable and definable (See Pinto, Sect. [0073], The model generation platform's predictor variables palette displays the variables present in the development dataset according to variable status, i.e., whether the variable is considered currently as a predictor variable, or has been excluded from present consideration as a predictor variable. When a displayed variable has been selected, the associated metadata, e.g., description and definition, is shown along with a hyperlink to a graph of the variable.).

Referring to Claim 9, arguments analogous to claim 3 are applicable herein.   Thus, the system of claim 9 is rejected for the same reasons as discussed in the rejection of claim 3.

Referring to Claim 10, arguments analogous to claim 4 are applicable herein.   Thus, the system of claim 10 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 11, arguments analogous to claim 4 are applicable herein.   Thus, the system of claim 11 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 12, arguments analogous to claim 6 are applicable herein.   Thus, the system of claim 12 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 13, arguments analogous to claim 7 are applicable herein.   Thus, the system of claim 13 is rejected for the same reasons as discussed in the rejection of claim 7.

Referring to Claim 14, arguments analogous to claim 8 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons as discussed in the rejection of claim 8.

Referring to Claim 15, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons as discussed in the rejection of claim 2.
Referring to Claim 16, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons as discussed in the rejection of claim 3.

Referring to Claim 17, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 19, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 19 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 20, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons as discussed in the rejection of claim 7.

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffberg et al. (US PG. Pub. 2007/0061735 A1) discloses An adaptive interface for a programmable system, for predicting a desired user function, based on user history, as well as machine internal status and context. The apparatus receives an input from the user and other data. A predicted input is presented for confirmation by the user, and the predictive mechanism is updated based on this feedback. Also provided is a pattern recognition system for a multimedia device, wherein a user input is matched to a video stream on a conceptual basis, allowing inexact programming of a multimedia device. The system analyzes a data stream for correspondence with a data pattern for processing and storage. The data stream is subjected to adaptive pattern recognition to extract features of interest to provide a highly compressed representation which may be efficiently processed to determine correspondence. Applications of the interface and system include a VCR, medical device, vehicle control system, audio device, environmental control system, securities trading terminal, and smart house. The system optionally includes an actuator for effecting the environment of operation, allowing closed-loop feedback operation and automated learning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677